/]/0. Gl-J*t~-OC%Q'CfiL

      £W6T'OF'Mf&rfS jan~sT



   dsmel Aidi/rti AhiCMf




 //f-TfalMRSW J2tSflOa_£ot/£ToP


JZflT-fotf£¥70 A?PfSl(Mfr££wi£




                 #/('£&$£• oft
       tiifflt




                                             m



oh (M&.£&M/)mMfL ofx^tA
                                                        m-

                                      exM
                    >a
                               H
                         iddwjatf/)k             t)j££&        V




                   £
         ^£tf7i&£A77M SPlffE pMtfkS*

   t&&Mt'-h 1M, f?> ML H 741*)* a (mMfftM,

              ClA
       °e                               6A-
                                   &


 efstem imnstb&Tflir




  Cmjn£tl2 fir3m t

                          ml* 4mm
f&Pd/a/]±JftctTpfl#£
                        -Js/mtL MUthi Mmd

 Jurfrsartr
TftitLJiif&t,           3i£m/SmJAt



                               "lt&    krttwT

&ifilwtau(Jkffli
^M^fi/i£Afr




               " dci&m/t
  wtr'dneMit
                                      £Z
                                           &




 Qzlsz. prims
Oh..
MdMm




                           Tr(gfOiB$>5SMb
(XDWf-Mrtffeh twe* tWfcfr. TEP&fal)
                                               >%*
                    af%j)rnd$m


4.
     fbutifaf'&fo
        M^amu
      Of^A
        ^/i/s/kwdtf'
^Jtfl
                       wfaw/fL'




             f
              QF&mvkz
                 '                                                                                CRIMINAL DOCKET SHEET
                          . « ' » * « * » #%•»-••».   *,•»*•••   wr»*»
 irvSnT'                                                                                                                                  COURT ACTIVITY
   2012-CR-1969                 D^"S:B1/2012--                                                                                  .JUDGE PRESIDING
    STATE OF TEXAS US.                                           SCC: TBI             STATE ATTORNEY                             NO RECOMMENDATION/NO PLEA BARGAIN
   FLORES. REYNRLDO                                                                                                              PLEA BARGAIN AGREEMENT
                                                                                                                                - '              YRSMDS DYS(TDCJ-IDXBDADCXSTATE JAIL)
  flSGRflWffffl-KfflNflPPiNB-------                              —              —    »»BEEBNSE»ATJrQRN£Y«                           $            Fine $      Restitution
                                                                                                                                . Comm Supervision (RecommendedXSilemXOpposed)
                       OFFENSE INFORMATION                                            COURT REPORTER
                                                                                                                                . Def Adjudication (RecommendsdXSilemXOpposed)
                 •EDUCED TO IJeSSER OFFENSE.
                                                                                                                                 .Cases to RtmCowairfent/CtonsecutJveiy
                                                                                      COURT INTERPRETER
                 STATE PBDCBEBS ON COUNT (.)
                 PARAGRAPH                                                                                                    Cases Taken into Consideration:
                 ENHANCEMENT PARAGRAPH (i).
-C-S-                                                                                                                                   Nob Binding I
JSmt OF ENTRY                                                            COURT EI
                                                                                                                          u                  DYSMOSKBCADCXSTATEJAn-XCondofSuprvsn)
                                                                                                                      ^ >-,yy^yffiS Community Service/                     DYS ELM
                                                                                                                  "3                .Substance Abuse Treatment Facility
                                                                                                                                             . YRSMDS DYS XBeADCXSTJAIL)
                                                                                                                                               S    Fine $         Restitution
                                                                                                                                        Other:
                                                                                                                              COURT RULING
                                                                                                                                                 . YRSMOS DYS (TDCJ - (BCADCXST JAIL)
                                                                                                                                                     FineS              Restitution
                                                                                                                                   Payable to:.
                                                                                                                                   AffirmativeFindingof a Deadly Weapon
                                                                                                                                  SA.I.P. (Boot Camp)       Shock Supervision
                                                                                                                                  Drivers License Suspension Start Date:
                                                                                                                                  End Date:
                                                                                                                                  SAFPF (Comm SupervisionXAmended Comm Supv.)
                           ..v,
                           \»*s4j^£, ~ 7^/
                                     dsuf\^J} mv
                                              CAa*                                               r^ x                             Therapeutic Community: Program
                                                                                                                                       HRS Community Service          DYS ELM
                                                                                                                                       DYSMOSfBCADCXSTATE JAJLXCondofSupv)
                               L*&*\.On,*£—s                              W LLA~\ ™                                                               NO. 2012CR1969                                  Count H
                                                          Incident No,/Trn: 9ii0859780

           The State of Texas                                               §            In The 290TH District
           vs.
                                                                                         Court

          REYNALDO FLORES
                                                                                         bexar County, Texas
          State ID No.: 8724279

                                            Judgment of Acquittal by Court
          Judge Presiding:       HON. MELISA C SKINNER                      DateJudgment
                                                                                                       11-26-2012
                                                                            Entered:
          Attorney for State:    CHRISTOPHER WILLIAM                        Attorney for
                                 DEMARTINO                                  Defendant:                DOUGLASJKAPPMEYER
          Charged Offense:
                                                                            Date of Acquittal
          Sexual Assault
                                                                            11-26-2012
         Charging Instrument:                                               Statute for Offense:
         .Count II OF THE INDICTMENT                                        22.011(A) PC
         Plea to Offense:                                                   Foreperson:.
         NOT GUILTY                                                        Jode« GHmore
                       ^P**n»ntintoation,iuune8^^^                                                                       J.        -••"
                  This cause was called for trial in Bexar County, Texas. The State appeared by her District Attorney. !
                  Cniinml / Wqftrer0f Counsel (select one)
         • Defendant appeared in person with Counsel.
         • Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open court.
               It appeared to the Court that Defendant was mentally competent and had pleaded as shown above to lie charging
         instrument. Both parties announced ready for trial. Defendant waived the right of trial by jury and entered t£ plea indicated
         tr^7^^W^BCeXYei the ?lea aad enfc8red itofrecord. Having heard the evidence submitted, the Court ElNDS Defendant
        NOT GUILTY of the charged offense.                                                                               I

                 The Court ORDERS, ADJUDGES, AND DECREES that Defendant ia NOT GUILTY ofthe charged offense. The Court
        Further Orders Defendant immediately discharged.

    !
    2   Signed and entered on this
Y
0
i


                                                                         JUDGE PRESIDING
                                                                         MELISA CSEINNER
                                                                         290TH DISTRICT COURT
6                                                                        BEXAR COUNTY, TEXAS

p       Clerk: 32809
        •Hmn
        DC2012CR1969


f
•>
:>
4,




             104                              OHIOINAI.          20I2CS19B8ACQCRT               Page 1 of 1
CM/ECF LIVE - U.S. District Court:txwd                                                           Page'T of3"



                                                                                               CLOSED,HJB

                                  U.S. District Court [LIVE]
                            Western District of Texas (San Antonio)
                        CTVIL DOCKET FOR CASE #: 5:13-cv-00002-FB



 Floresv. San Antonio police Department et al                   Date Filed: 01/02/2013
 Assigned to: Chief Judge Fred Biery                            Date Terminated: 07/24/2f313
 Cause: 42:1983 Prisoner Civil Rights                           Jury Demand: None          1
                                                                Nature of Suit: 550 Prisoner: Civil
                                                                Rights
                                                                Jurisdiction: Federal Question
Plaintiff

Reynaldo Flores                                 represented by Reynaldo Flores
                                                                961543
                                                                Bexar County Adult Detention Center
                                                                200 N. Comal Street
                                                                San Antonio, TX 78207
                                                                PROSE



V.

Defendant

San Antonio Police Department
Defendant

Bexar County District Attorney
Office

Defendant

Bexar County Adult Detention
Center



Date Filed          #       Docket Text

01/02/2013                  This case has beenrandomly ASSIGNED to Chief Judge Fred[Biery
                            (mjm)"(Enl^dyoT/03/20i3) '?"'""'"
01/02/2013                  If ordered by the court, all referrals will be assigned to Magistrate Judge
                            Bemporad (mjm) (Entered: 01/03/2013)
01/02/2013              1   COMPLAINT, filed by Reynaldo Flores. (Attachments: #I Cifil Cover
                            Sheet and copy of transmittal envelope)(mjrn) (Entered: 01/03/2013)
01/02/2013          $       CASE REFERRED to Magistrate Judge Henry J. Bemporad (rrjjm)
                            (Entered: 01/09/2013)
CM/ECF LIVE - U.S. District Courttxwd                                                           Fage 2 of 3




  02/25/2013                NOTICE of Filing Declaration by Reynaldo Flores (rg) (Entered:
                            02/25/2013)

  02/28/2013                DISMISSAL ORDER re I Civil Rights Complaint filed by Reynaldo
                            Flores is DISMISSED WITHOUT PREJUDICE. Signed by Chief Judge
                            Fred Biery. (rg) (Entered: 02/28/2013)
  02/28/2013         0      CASE NO LONGER REFERRED to Magistrate Judge Henry J.
                            Bemporad. (rg) (Entered: 02/28/2013)
 02/28/2013         04      JUDGMENT - ORDERED that Plaintiff Reynaldo Flores%42 U.S.C. §
                            1983 civil rights complaint is DISMISSED WITHOUT PREJUDICE for
                            failure to pay a priorsanction. Signed by ChiefJudge Fred Biery. (rg)
                            (Entered: 02/28/2013)

 03/07/2013                 Objecttion to 3Order by Reynaldo Flores. (rg) (Entered: ofe/08/2013)
 04/03/2013         '3 6    ORDER re 5 Motion for Reconsideration filed by Reynaldo Flores is
                            GRANTED and the the DISMISSAL ORDER and JUDGMENT are
                            VACATED. ORDER REFERRING CASE to Magistrate Judge Henry J.
                            Bemporad. Signed by Chief Judge Fred Biery. (rg) (Entered: 04/03/2013)
 05/01/2013                 ORDERED that, within twenty-one (21) days of the date of this Order,
                            Plaintiffeither pay the filing fee or submit an application td proceed IFP
                            (which must be accompanied by a current institutional trust! fund account
                            statement that shows his balances for the previous six moths). Signed by
                            Judge Henry J. Bemporad. (rg) (Entered: 05/01/2013)         |
 05/13/2013                 ORDER TO SHOW CAUSE as to Reynaldo Flores. Plaintiff must
                            SHOW CAUSE within twenty-one (21) days of the date of this Order
                            Signed by Judge Henry J. Bemporad. (rg) (Entered: 05/14/2013)
 05/24/2013         09      PRO-SE MOTION to Amend Complaint, and Show Cause 4y Reynaldo
                            Flores. (Attachments: # I Exhibit). Motions referred to Judge Henry J.
                            Bemporad. (wg) (Entered: 05/24/2013)                            I
 05/24/2013        010      ADVISORY TO THE COURT by Reynaldo Flores. (wg) (Entered:
                            05/24/2013)

 06/05/2013           11    MOTION to Proceed in forma pauperis by Reynaldo Flores.
                            (Attachments: # I Exhibit, # 2 Mailing Envelope) Motions referred to
                            Judge Henry J. Bemporad. (rg) (Entered: 06/10/2013)             |
 07/15/2013        012      ADVISORY TO THE COURT by Reynaldo Flores. (rg) (Entered:
                            07/15/2013)

 07/17/2013        01.3.    ADVISORY TO THE COURT by Reynaldo Flores. (rg) (Enlered:
                            07/18/2013)

 07/18/2013           14.   MOTION for DefaultJudgment against Defendants by Reynaldo Flores.
                            Motions referred to Judge Henry J. Bemporad. (rg) (Entered: |07/22/2013)
 07/24/2013        015!     ORDER Directing Monthly Payments be made from Prison Account of
                            Reynaldo Flores. GRANTING H MOTION to Proceed in forma
                            pauperis filed by Reynaldo Flores. Copy of this Order to be mailed to Mr.


https://ecf.txwd.circ5.dcn/cgi-bin/DktRpt.pl7422924669808064-L_l_0-l                              9/20/2013
  \-*Ji.VJL/ i_/\w-l   X-/X Y X-i   \_^.LJ.   i / l O U l V l V^VUit.lAVVU




                                                       Arnold Ramirez, Custodianof the Bexar County Sheriffs Department
                                                       Inmate Trust Fund. Signed by ChiefJudge Fred Biery. 0 g) (Entered:
                                                       07/24/2013)

    07/24/2013                          016            DISMISSAL ORDERre 1 1983 Complaint filed by Reynaldo Flores IS
                                                       DISMISSED WITH PREJUDICE AS FRIVOLOUS AND FOR
                                                       FAILURE TO STATE A CLAIM. CASENO LONGEPd REFERRED to
                                                       Magistrate Judge Henry J. Bemporad. Signed by Chief J|dge Fred Biery.
                                                       (rg) (Entered: 07/24/2013)
    07/24/2013                                 17      JUDGMENT - ORDERED that PlaintiffReynaldo Flores's 42 U.S.C. §
                                                      1983 civil rights complaint is; DISMISSED as frivolous and for failure to
                                                       state a claim. Signed by ChiefJudge Fred Biery. (rg) (Entered:
                                                       07/24/2013)

    08/05/2013                          018            Objections to 16Dismissal Order; 17 Judgment by Reynaldo Flores.
                                                       (Attachments: # I Exhibit A-M, # 2 mailing envelope)(rg) (Entered:
                                                       08/06/2013)

   08/09/2013                       -1019              MOTION copy of docket sheet by Reynaldo Flores. (rg) (Entered:
                                                       08/09/2013)

   08/26/2013                                 20      NOTICE of Filing by Reynaldo Flores. (rg) (Entered: 08/27/2013)




-https;//ecf.txwd.circ5.dcr^cgi-bin/DktRpt.pl?422924669808064-L_l_0-l                                                   9/20/2013
                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRIST! DIVISION


 REYNALDO FLORES,


         Plaintiff;
 VS.                                           § CIVIL ACTION NO. 2:14-CV-2p3
                                               §
TDCJ TRANSITORIAL PLANNING
DEPART/SOUTHERN REGION INST.
DIVISION ETAL,


         Defendant.


                           ORDER GRANTING EXTENSION


       Pending is Plaintiffs Motion for Extension to file objections to the undersigned's

memorandum and recommendation to dismiss this action. (D.E. 21). Plaintiffs Motion

for Extension is GRANTED. Plaintiff shall file any objections to the memorandum and

recommendation (D .E. 19) on or before December 22,2014.


       Plaintiff is reminded that a party's failure to timely file written objectiois to the

proposed findings, conclusions, and recommendation in a magistrate judge's report and

recommendation shall bar that party, except upon grounds of plain error, from attacking

on appeal the unobjected-to proposed factual findings and legal conclusions accepted by

the District Court. Douglass v. United Servs. Auto Ass'n, 79 F.3d 1415 (5th1 Cir

(en banc).




1/2
    S? f       'V



    &
\
        r




    C: :•'••


    p.-J